In consolidated negligence actions, plaintiff in action No. 1 appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Kings County, entered April 6, 1971, as is in favor of defendants in action No. 1 and against her, upon a jury verdict. Judgment affirmed insofar as appealed from, without costs. No opinion. Appeal by said plaintiff from a purported order of the same court, which the notice of appeal states was “decided” January 5, 1970, denying her motion to set aside the verdict, dismissed, without costs. It appears that no such order was made. A decision denying said motion was made on January 5, 1970. No appeal lies from a decision. However, the contentions raised with respect to the motion were considered on the appeal from, the judgment. Rabin, P. J., Hopkins, Munder, Martuscello and Latham,. JJ., concur.